United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3612
                                    ___________

Joe Wells,                               *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Christian Hospital,                      *
                                         *     [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: October 6, 2004
                                 Filed: October 13, 2004
                                  ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

        Joe Wells appeals the district court’s1 adverse grant of summary judgment in
his action under the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-
12213, against his former employer. Having carefully conducted de novo review, see
Meyers v. Neb. Health and Human Servs., 324 F.3d 655, 658-59 (8th Cir. 2003), we
agree with the district court that the instant complaint is untimely, and that neither
Wells’s illness nor his lack of counsel during the period of time when he was required
to file his suit justifies equitable tolling of the limitations period. We also find no

      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
abuse of discretion in the district court’s refusal to appoint counsel for Wells in this
case.

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Wells’s pending
motions.
                    ______________________________




                                          -2-